--------------------------------------------------------------------------------

Exhibit 10.32


COGNOS
EMPLOYEE STOCK PURCHASE PLAN
TERMS AND CONDITIONS

  (Amendment approved by Cognos Board of Directors on May 10, 2002 approved by
its Shareholders on July 2, 2002, and approved by the TSX on September 4, 2002.
Amendment approved by Cognos Board of Directors on April 7, 2005 and approved by
its Shareholders on June 23, 2005 and by the TSX, Amendment approved by Cognos
Board of Directors on November 21, 2005.)


1.   PURPOSE           Participation in the Cognos Employee Stock Purchase Plan
(the “Plan”) is being extended to all full-time and part-time permanent
employees of the Cognos group of companies (the “Corporation”). An employee can
enroll in the Plan at any time between December 1, 1993 and November 30, 2008.
The Plan is intended to provide a further incentive for employees to promote the
best interests of the Corporation and an additional opportunity to participate
in its economic progress. The stock subject to this Plan shall be shares of the
Corporation’s authorized but unissued common stock, no par value. The aggregate
number of shares which may be issued pursuant to the Plan is 3,000,000
(1,500,000 pre-split common shares).       2.   PAYROLL DEDUCTION          
Under the Plan each participating employee (the “Employee”) can elect to have
the Corporation deduct an amount per pay period not to exceed 5% of his/her
annual target salary divided by the number of pay periods per year provided such
amount is greater than $10.00 per month. Commencing on December 1, 1993, the
Corporation shall accumulate in its general fund on behalf of each Employee the
deductions made in each of the Corporation’s fiscal quarters (a “Purchase
Period”). An Employee may elect to change the amount deducted at any time to
become effective at the beginning of the next Purchase Period.       3.   DATE
OF ACQUISITION           On the first trading day after the end of each Purchase
Period (the “Date of Acquisition”) (i.e., March 1, 1994, June 1, 1994, September
1, 1994 and December 1, 1994 etc. through to November 30, 2008) each Employee’s
cumulative deductions shall be applied towards the purchase of common shares of
Cognos Incorporated (the “Common Shares”).       4.   PRICE OF ACQUISITION      
    The purchase price per share shall be at a 10% discount from the lesser of
the simple average of the average of the high and low prices of the Common
Shares on The Toronto Stock Exchange (T.S.E.) on each of (a) the first trading
day of the Purchase Period and the last four trading days of the immediately
preceding Purchase Period or (b) the last five trading days of the Purchase
Period.


65

--------------------------------------------------------------------------------

5.   RECORD OF ACQUISITION           Within one month after each Date of
Acquisition, each Employee shall be furnished with a record of the shares
purchased, the purchase price per share, and the balance remaining in his/her
account along with the stock certificate covering the shares purchased. No
partial shares shall be issued. Amounts remaining in an Employee’s account which
are insufficient to purchase a whole share shall form the opening balance for
the subsequent Purchase Period.       6.   TAX CONSEQUENCES           Because
the Plan is available to employees of all of the Cognos group of companies
worldwide, no attempt has been made to determine the many special provisions
which could be applicable to a particular situation. Employees should consult
their own tax advisors to determine the specific tax consequences to them.      
7.   TRANSFERABILITY OF SHARES           The Common Shares issued will be freely
transferable on the T.S.E. and in the over-the-counter market in the United
States, subject to the requirement that any resales by “affiliates” of the
Corporation must be made pursuant to Rule 144 of the United States Securities
Act.       8.   WITHDRAWAL AND TERMINATION           An employee may withdraw
from the Plan at any time by providing written notice to the attention of:      
    The Corporate Secretary
Cognos Incorporated
P.O. Box 9707
3755 Riverside Drive
Ottawa, Ontario
K1G 4K9           Upon withdrawal all deducted amounts which have not been
applied to the purchase of shares shall be returned to the Employee. No interest
will be payable to any Employee in respect of deductions made under the Plan.  
        Termination of employment for whatever cause shall constitute withdrawal
from the Plan. On termination all outstanding deductions which have not been
applied to the purchase of shares shall be immediately returned to the Employee.


66

--------------------------------------------------------------------------------

9.   ADMINISTRATION           Rights under the Plan are not transferable by an
Employee to any other person. All funds received by the Corporation under the
Plan shall be included in the general fund of the Corporation. This Plan will be
administered by the Corporate Secretary whose decisions with regard thereto
shall be final and conclusive. The Plan shall be governed by the laws of the
Province of Ontario.       10.   ELECTION TO PARTICIPATE           In order to
participate in the Plan an employee must complete the attached Election to
Participate form by filling in the date deductions are to commence and the
amount of money per pay period which he/she desires to have withheld. The form
must then be dated, signed and returned to the Corporate Secretary. An
Employee’s participation in the Plan will commence at the beginning of the next
Purchase Period.           If you have any questions, please contact the
Coordinator Shareholder Relations at the Ottawa-Riverside office (738-1338 ext.
3392).       11.   RESTRICTION ON PURCHASES           No employee of the
Corporation may purchase Common Shares under the Plan that, together with all of
the Corporation’s previously established or proposed share compensation
arrangements, could result, at any time, in:
(a)    the number of Common Shares purchased or reserved for issuance to such
persons exceeding ten per cent (10%) of the number of Common Shares outstanding
on a non-diluted basis at such time (“outstanding issue”);
(b)    the purchase or issue to such persons, within a one-year period, of more
than ten per cent (10%) of the outstanding issue of Common Shares; or
(c)    the purchase or issue to any one of such persons, within a one-year
period, of more than five per cent of the outstanding issue of Common Shares.
The foregoing limits will be adjusted to reflect any adjustments in the capital
of the Corporation.


67

--------------------------------------------------------------------------------


ELECTION TO PARTICIPATE

TO:   COGNOS INCORPORATED and its subsidiaries and affiliates (the
“Corporation”)


I, the undersigned, acknowledge having received and read the Cognos Employee
Stock Purchase Plan (the “Plan”) and agree to the terms contained therein. I
hereby authorize the Corporation in accordance with the terms of the Plan
commencing on the first pay period of the next fiscal quarter of the
Corporation, to withhold by way of payroll deduction the following amount:
                                        per pay period.

(NOTE: The amount indicated may not exceed 5% of your target salary divided by
the number of pay periods per year).

Unless given notice of any withdrawal from the Plan, I further authorize and
direct the Corporation on my behalf to apply the proceeds from such deductions
towards purchase of Common Shares of Cognos Incorporated on the first trading
day after the end of each Purchase Period.

I recognize and agree that purchase of such shares is conditional upon my being
a full-time employee of the Corporation at the time of purchase. I acknowledge
and agree that termination of employment for whatever cause shall render my
participation in the Plan null and void and all deductions made on my behalf
since the end of the fiscal quarter which preceded my termination shall be
returned to me in full.

    Signature:   _________________________________           Name:  
_________________________________       (Please Print)           Date:  
_________________________________         Home Address:  
_________________________________           _________________________________  


68